*9On Application por Reheaping.
PER CURIAM.
The chief púrpose and object Of the bill is to compel the defendant mortgagors to an election of affirming or disaffirming the sale made by the mortgagee under the power contained in the mortgage. Th.e relief sought by the prayer of the bill, as to an allowance for attorney’s fees in the filing of the same atid the prosecution of the cause, is conditioned upon an election by the defendants to disaffirm, and a consequent foreclosure by a decree of the chancery court. The defendants elected to affirm the sale, subject, however, to the determination by the court of the validity of the mortgage, which was denied. The decree of the chancery court sustained the validity of the mortgage, and confirmed the sale upon this election by the defendants to affirm. There was no decree of foreclosure. Under this state of the pleading, after a careful consideration, we have reached the conclusion that the complainant is npt entitled to any compensation, by way of attorney’s fees, for the filing of this bill and the prosecution of this suit. And to this extent the opinion in this case is now modified, and, with this modification, the application for a rehearing is overruled.